Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1 – 7 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art made of record teach or suggest a pedestrian protection device for a vehicle having a front face part of a vehicle upright below a front window, the pedestrian protection device comprising: a head position detector configured to detect a pedestrian in front of the vehicle and detecting a pedestrian's head height position; a collision detector configured to detect a collision between the pedestrian detected by the head position detector and the front face part of the vehicle; a plurality of airbags arranged in mutually different height positions of the front face part of the vehicle, and being deployable forward from the front face part of the vehicle from an accommodated state in which the airbags are accommodated in a deflated state behind the front face part of the vehicle; and an airbag controller configured to, when the collision detector detects a collision, deploy, from among the plurality of airbags, an airbag that can be deployed to the pedestrian's head height position detected by the head position detector. (Claim 1)
A pedestrian protection device for a vehicle having a front face part of a vehicle upright below a front window, the pedestrian protection device comprising: head position detection means for detecting a pedestrian in front of the vehicle and detecting a pedestrian's head height position; collision detection means for detecting a collision between the pedestrian detected by the head position detection means and the front face part of the vehicle; a plurality of airbags arranged in mutually different height positions of the front face part of the vehicle, and being deployable forward from the front face part of the vehicle from an accommodated state in which the airbags are accommodated in a deflated state deploying, from among the plurality of airbags, an airbag that can be deployed to the pedestrian's head height position detected by the head position detection means. (Claim 7)
Seto (JP2019084986) discloses an impact mitigation device 10. When the control device 14 detects a collision of the vehicle 20 with the obstacle 30 based on the value detected by the detection device 13, the control device 14 expands the lower end portion 15 before expanding the upper end portion 17. That is, the lower end portion 15 is first expanded to collide with the lower portion 33 of the obstacle 30, and then the upper end portion 17 is expanded at the timing when the obstacle 30 is contained in the protected area 18. As a result, even if the upper end portion 17 has a shape that protrudes forward in the X direction, it is certain that the overturned obstacle 30 will collide with the upper end portion 17 and cannot be accommodated before being accommodated in the protected area 18 can be avoided. Which does not meet the limitations an airbag that can be deployed to the pedestrian's head height position detected by the head position detection means.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T VERLEY/Primary Examiner, Art Unit 3614